Citation Nr: 0839787	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veteran Affairs (VA) Oakland, California 
Regional Office (RO).


FINDINGS OF FACT

1.  Chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
the current hearing loss did not develop as a result of any 
incident during service, including exposure to noise. 

2.  Tinnitus was not present during service, or was not 
manifest within a year after separation from service, and the 
currently claimed tinnitus did not develop as a result of any 
incident during service, including exposure to noise.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Tinnitus was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the March 2006 and May 2006 
letters, which were provided before the adjudication of the 
veteran's claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service treatment records have been obtained, and 
the veteran has declined a hearing on his claim.  
Additionally, he has not identified any medical records to 
obtain.  The veteran was also afforded a VA medical 
examination, and an appropriate medical opinion was provided.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim, and no further 
assistance to the veteran to develop evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disorder of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The veteran's claim read with his various statements implies 
his belief that in service noise exposure resulted in his 
current hearing loss and tinnitus.  Additionally, the veteran 
reported noise exposure in service from machine guns and 
mortars in his March 2006 VA examination; though his service 
personnel record does not reflect he was engaged in combat.  

At his entrance examination in January 1953 and his 
separation examination in January 1955, the veteran scored 15 
out of 15 bilaterally on whispered voice test.  Essentially, 
the veteran's ability to hear was approximately the same on 
separation as it had been on entrance.  Additionally, there 
is no mention of any problem with hearing loss or tinnitus at 
any point during service, and there is no medical evidence of 
hearing loss or tinnitus within a year after separation from 
service.  

A post service VA examination in 1966, in the context of an 
unrelated claim, reflects no notation of hearing loss.  In 
fact, the earliest reference of hearing loss appears more 
than forty years after service in private records dated in 
the 2000's.  A private audiology examination report dated in 
November 2005 reflects a diagnosis of severe high frequency 
sensorineural hearing loss and tinnitus.  At this time, the 
examiner opined that 

[h]igh frequency sensory neural hearing loss and 
tinnitus are frequently caused by chronic and/or 
high decibel level noise exposure.  It is 
reasonable to assume that a portion of [the 
veteran's] hearing loss is secondary to noise 
exposure that he incurred while serving in the 
military.

However, the examiner logic is unclear because he fails to 
address the veteran's post service recreational noise 
exposure and the significant amount of time between the 
veteran's normal audiological separation exam and his first 
post service complaints of hearing loss and tinnitus.  
Likewise, the rationale moves from identifying chronic and/or 
high decibel level noise exposure as apparently one of a 
number of potential causes for hearing loss and tinnitus, to 
it is as likely as not one or both (he does not say which) 
caused the veteran's hearing loss.  Such a specific 
conclusion does not logically follow from the more general 
premise.  Moreover, the failure to more specifically identify 
the kind of noise exposure he understood the veteran to have 
experienced further diminishes the probative value of this 
statement.  Additionally, the examiner's opinion is silent 
concerning whether the veteran's claimed tinnitus is 
connected to military service.  

In a March 2006 VA audiological examination, the examiner 
noted the veteran's account of noise exposure while in 
service.  At this time, the veteran indicated he was exposed 
to military noise related to machine guns and mortars.  No 
specific in service exposures are recounted, but the veteran 
did indicate that he had no noise exposure in his civilian 
occupation and that he used ear protection when engaged in 
target practice for recreational purposes.  

An audiological evaluation also performed at this time, 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
60
95
105
LEFT
30
30
25
45
85

Speech audiometry revealed speech recognition ability of 12% 
percent in the right ear and of 76% in the left ear.

The examiner accepted the veteran's account of military noise 
exposure, but in a May 2006 opinion, after reviewing the 
claims file, found that the veteran's hearing loss and 
tinnitus were not likely the result of his military service, 
noting the absence of any record of hearing loss or tinnitus 
for decades after service.    

A September 2006 statement from another private doctor, also 
comments on the etiology of the veteran's hearing loss.  In 
this statement, he indicates the veteran has normal hearing 
to 2000 Hz sloping to a severe high frequency sensorineural 
hearing loss in the left ear and a moderate to profound 
sloping sensorineural hearing loss in the right ear.  The 
doctor goes on to indicate that the veteran's hearing loss is 
just as likely as not due to acoustic trauma sustained in 
military service, since sensorineural hearing loss can be 
caused by noise exposure.  The logic of this opinion, like 
the prior private medical opinion is unsound.  In effect, he 
also simply states "X" can cause "Y," therefore, "X" 
caused "Y," failing to account for the veteran's fifty year 
hobby of shooting a weapon for target practice, or to state 
what evidence in the veteran's medical record helped form the 
basis for this opinion.  Additionally, this opinion fails to 
comment on whether the veteran's claimed tinnitus is related 
to military service.

In analyzing the foregoing evidence, the Board has considered 
the veteran's statements that imply his belief that his 
hearing loss is related to service; however, the veteran, as 
a lay person, is not competent to offer a medical diagnosis 
or to assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, the 
veteran's opinion alone is insufficient to provide the 
requisite nexus between his in service noise exposure and his 
current hearing loss and tinnitus claim.  

The Board finds that the VA medical opinion which weighs 
against the claim has higher probative value than the private 
opinions provided in support of the claim.  In this regard, 
the Board notes that the VA opinion accepts the veteran's 
account of in service noise exposure and is consistent with 
the veteran's service record and medical treatment records.  
The private medical conclusion on the other hand fails to 
account for the significant gap between the veteran's last 
military noise exposure and the onset of hearing loss.  
Essentially, the VA opinion that the veteran's hearing loss 
is not related to service is more consistent with the lack of 
complaints for many years after service and accounts for the 
veteran's fifty year hobby of shooting a weapon for target 
practice.  Further, both private opinions fail to provide 
adequate medical basis for linking the veteran's hearing loss 
to military service, or otherwise explain the logic for the 
conclusions they reach.  As neither private opinion links the 
veteran's tinnitus to military service, the only opinion on 
this issue is the VA medical opinion stating the veteran's 
tinnitus is not related to service.  

Therefore, the Board finds that the preponderance of the 
evidence shows that chronic hearing loss and tinnitus were 
not present during service, were not manifest within a year 
after separation from service, and are not attributable to 
any event or injury during service.  Accordingly, the Board 
concludes that hearing loss and tinnitus were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


